UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1648



ANTHONY LAMBERT, SR.,

                                               Plaintiff - Appellant,

          versus


NORTH CAROLINA STATE BAR,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-98-71-2-BO)


Submitted:   August 24, 1999              Decided:   September 2, 1999


Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Anthony Lambert, Sr., Appellant Pro Se. Douglas James Brocker,
NORTH CAROLINA STATE BAR, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Lambert, Sr., appeals the district court’s order dis-

missing his civil action for failing to properly serve process on

Defendant.    We have reviewed the record and, although we find no

reversible error, dismissal of the action should have been without

prejudice.    See 5A Charles A. Wright & Arthur R. Miller, Federal

Practice and Procedure § 1353, at 280 (2d ed. 1990); Umbenhauer v.

Woog, 969 F.2d 25, 30 n.6 (3d Cir. 1992).   Accordingly, we affirm

as modified to reflect dismissal without prejudice.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2